By the Court.
The contention of plaintiffs in error is that the filing of the assignment with the clerk of the court and the copying of that paper on the appearance docket constituted notice of the assignment to The Baltimore & Ohio Railroad Company, upon the ground that the assignment was a paper in the case, and that the garnishee was so far a party in the action as to be bound to take notice of its filing and recording. We think not. The case was concluded by the entry of final judgment, and whether or not the garnishee was bound to take notice of all papers filed in the case, no such duty devolved upon it to keep watch of the files and the docket to see whether or not the judgment in favor of Hull had been transferred to another. The payment to Hull having been made by the defendant in error in good faith, and without notice of the assignment, was a valid payment and discharg’ed the debt.

Judgment affirmed.